UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7006


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY L. OLVIS, a/k/a Tony,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (4:95-cr-00038-RGD-1)


Submitted:   November 2, 2012             Decided:   November 7, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony L. Olvis, Appellant Pro Se.   Robert Edward Bradenham,
II, Assistant United States Attorney, Newport News, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony L. Olvis appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion to reduce his

sentence     pursuant    to   Amendment       750   to   the    U.S.   Sentencing

Guidelines    Manual    (2011).        We    have   reviewed    the    record   and

conclude that the district court properly determined that Olvis

was not eligible for a sentence reduction because Amendment 750

did not lower his Guidelines range.                 To the extent that Olvis

reasserts     the   arguments     he    raised      in    the   district    court

regarding the calculation of the drug quantity attributable to

him, those arguments are foreclosed by Dillon v. United States,

130 S. Ct. 2683, 2693-94 (2010).             Accordingly, we affirm for the

reasons stated by the district court.                    See United States v.

Olvis, No. 4:95–cr–00038-RGD-1 (E.D. Va. filed May 9, 2012 &

entered May 10, 2012).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     the   court    and    argument    would    not   aid    the

decisional process.



                                                                         AFFIRMED




                                        2